Citation Nr: 1802120	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-00 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 60 percent for atopic dermatitis.


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1978 to January 1983.
This matter comes to the Board of Veteran's Appeals (Board) on appeal from a November 2011 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
In August 2017, the Veteran and his wife testified before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim for entitlement to a rating in excess of 60 percent for atopic dermatitis can be decided. At his August 2017 Board hearing, the Veteran contended that his atopic dermatitis had worsened. Specifically, he stated he had sores or lesions on his head, and that the atopic dermatitis covered more of his body than represented in the last VA examination. The Veteran was last afforded a VA examination in December 2014. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected atopic dermatitis. The examiner should review the record prior to examination. The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  The examiner should address and discuss, among other things, all symptomatology related to the Veteran's service-connected atopic dermatitis.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review.

2.  Thereafter, the AOJ should review the opinion to ensure that it is responsive and in compliance with the directives of this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




